Citation Nr: 1505761	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2013, April 2014, and October 2014, the Board remanded this claim for additional development, and it now returns to the Board for appellate review.  

In August 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus, is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus
have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in October 2013, April 2014, and October 2014.  The October 2013 remand was issued so that a VA examination could be scheduled, and the April 2014 remand ordered that another VA opinion be obtained.  The October 2014 remand was issued so that outstanding VA treatment notes could be added to the claims file.  A review of the post-remand record shows that these actions were completed after each remand.  To the extent any examination or opinion was noncompliant with the specific orders in a remand, these deficiencies were subsequently rectified through additional remand.  Therefore, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with the Board's orders in prior remands, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter April 2008 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Therefore, the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and the report of a November 2013 VA examination with February 2014 addendum, and a May 2014 VA opinion were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination and opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file and documented the Veteran's subjective complaints and medical history.  The November 2013 VA examiner did not offer a complete etiological opinion and rationale, and the examination is therefore, inadequate for the purpose of determining etiology.  However, the clinical findings and test results are relevant to the issue.  The May 2014 examiner's report reflects extensive review of the claims file and medical literature and offers an opinion supported by a rationale based on all the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the issue on appeal and was assisted at the hearing by an accredited representative from The American Legion in asking questions to ascertain the Veteran's contentions with regard to his claimed disabilities.  The hearing focused primarily on the Veteran's now service-connected bilateral hearing loss and tinnitus, and the Veteran offered little testimony regarding his dizziness and falling.  However, the Veteran has provided statements of his contentions and identified treatment relevant that demonstrates his understanding of the criteria for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate service connection claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran contends that he has a disability manifested by dizziness and falling that is a result of his service-connected bilateral hearing loss and tinnitus.  The Veteran does not contend, nor does the evidence suggest that the Veteran has a vestibular disability that is directly related to his military service; therefore, the Board will not further address such a theory of entitlement. See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for bilateral hearing loss and tinnitus, and the Veteran has been diagnosed with peripheral vestibular disorder.  The Veteran was afforded a VA examination in November 2013.  While the examiner addressed direct service connection and also discussed the appropriate diagnosis for the Veteran's symptoms, the examiner did not provide an opinion or rationale for secondary service connection.  

In February 2014, the Veteran underwent an MRI pursuant to the November 2013 VA examiner's referral for neurological evaluation.  The examiner then provided an addendum opinion, stating that the findings, including cortical atrophy, bilateral mastoiditis, and microvascular changes, were normal for the Veteran's age.  The examiner again did not offer an etiological opinion.

Another VA opinion was obtained in May 2014.  Upon a review of the file, as well as relevant medical literature, the examiner noted that while the Veteran is currently diagnosed by the VA with peripheral vestibular disorder, testing at the November 2013 VA examination yielded negative test results for vertigo, including peripheral vestibular disorder.  The examiner indicated that the findings of vertigo identified at that examination were consistent with a January 2008 neurologic consultation, which resulted in a diagnosis of multifactorial pattern of ataxia, with contributions from peripheral neuropathy, with electrodiagnostic testing showing a moderate sensorimotor polyneuropathy affecting the lower greater than upper extremities, as well as residual myelopathy related to prior cervical stenosis as well as polyneuropathy.  The May 2014 examiner then opined that the Veteran's claimed condition of vertigo, manifested by dizziness and falling, currently diagnosed with peripheral vestibular disorder, is less likely than not proximately due to or the result of or aggravated by the Veteran's service connected conditions of bilateral hearing loss and tinnitus. The basis for this opinion was that as shown by medical literature, hearing loss and tinnitus are associated with Meniere's disease, vestibular neuronitis and perilymphatic fistula, but the Veteran is not diagnosed with any of these disabilities.  Therefore the physician concluded that the Veteran's disability manifested by dizziness and falling is not related to the service-connected hearing loss and tinnitus.  

Thus, the Veteran's statements are the only evidence in support of a relationship between his dizziness and falling and his service-connected hearing disabilities.  The Veteran is competent to offer evidence of symptoms and disabilities he can observe, such as dizziness.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the etiology of the complex disability causing his symptoms, as is evidence from the clinical findings. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo.  Therefore, his claim must be denied.





ORDER

Entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


